Citation Nr: 0311041	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  He also had service in apparently the Naval 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
New Orleans Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In November 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included obtaining a 
current medical examination and opinion.  As a result of the 
development, the Board has obtained additional medical 
evidence.  However, the United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations, 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the appellant or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not 
had the opportunity to review the additional evidence 
received in conjunction with the Board's development.  

Accordingly, this matter is REMANDED to the RO for further 
development as indicated below:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO is requested to readjudicate the 
issue on appeal, to include consideration of 
all additional evidence received since the 
most recent supplemental statement of the 
case.  If the determination remains 
unfavorable to the appellant, she should be 
provided with a supplemental statement of the 
case and be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




